Name: COMMISSION REGULATION (EC) No 1932/96 of 7 October 1996 amending Regulation (EC) No 1178/96 increasing to 550 000 tonnes the quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade policy;  trade;  cooperation policy
 Date Published: nan

 No L 254/38 fENl Official Journal of the European Communities 8 . 10 . 96 COMMISSION REGULATION (EC) No 1932/96 of 7 October 1996 amending Regulation (EC) No 1178/96 increasing to 550 000 tonnes the quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; Whereas Commission Regulation (EC) No 11 78/96 Q, amended by Regulation (EC) No 1 789/96 (6), opened a standing invitation to tender for the export of 350 000 tonnes of rye held by the German intervention agency; whereas, Germany informed the Commission of the intention of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invita ­ tion to tender for export has been opened; whereas the total quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 550 000 tonnes; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store; whereas Annex I to Regulation (EC) No 1178/96 must therefore be amended; Article 1 Regulation (EC) No 1178/96 is hereby amended as follows: 1 . Article 2 is replaced by the following: 'Article 2 1 . The invitation to tender shall cover a maximum of 550 000 tonnes of rye to be exported to all third countries . 2 . The regions in which the 550 000 tonnes of rye are stored are stated in Annex I to this Regulation.' 2 . Annex I is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5. 1996, p. 37. (3) OJ No L 191 , 31 . 7. 1993, p. 76. (*) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 155, 28 . 6. 1996, p. 32. (6) OJ No L 234, 17. 9 . 1996, p. 1 . 8 . 10 . 96 EN Official Journal of the European Communities No L 254/39 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg/ Niedersachsen/Bremen/ Nordrhein-Westfalen 198 043 Hessen/Rheinland-Pfalz/ Baden-WÃ ¼rttemberg/Saarland/Bayern 14 834 Berlin/Brandenburg/ Mecklenburg-Vorpommern 191 773 Sachsen/Sachsen-Anhalt/ThÃ ¼ringen 145 292'